EXHIBIT 10.22

 

DIGIRAD CORPORATION 2004 STOCK INCENTIVE PLAN

 

NOTICE OF STOCK OPTION AWARD

 

Grantee’s Name and Address:

 

 

 

 

 

 

You (the “Grantee”) have been granted an option to purchase shares of Common
Stock, subject to the terms and conditions of this Notice of Stock Option Award
(the “Notice”), the Digirad Corporation 2004 Stock Incentive Plan, as amended
from time to time (the “Plan”) and the Stock Option Award Agreement (the “Option
Agreement”) attached hereto, as follows.  Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this Notice.

 

Award Number

 

 

 

Date of Award

 

 

 

Vesting Commencement Date

 

 

 

Exercise Price per Share

$

 

 

Total Number of Shares Subject
to the Option (the “Shares”)

 

 

 

Total Exercise Price

$

 

 

Type of Option:

Non-Qualified Stock Option

 

 

Expiration Date:

 

 

 

Post-Termination Exercise Period:

Three (3) Months

 

Vesting Schedule:

 

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Plan and the Option Agreement, the Option may be exercised, in
whole or in part, in accordance with the following schedule:

 

[New Hires:  25% of the Shares subject to the Option shall vest twelve months
after the Vesting Commencement Date, and 1/36 of the remaining Shares subject to
the Option shall vest on each monthly anniversary of the Vesting Commencement
Date thereafter.]

 

[Refresher Grants:  1/48 of the Shares subject to the Option shall vest on each
monthly anniversary of the Vesting Commencement Date.]

 

During any authorized leave of absence, the vesting of the Option as provided in
this schedule shall be suspended after the leave of absence exceeds a period of
ninety (90) days.  Vesting of the Option shall resume upon the Grantee’s
termination of the leave of absence and return to service to the Company or a
Related Entity.  The Vesting Schedule of the Option shall be extended by the
length of the suspension.

 

In the event of the Grantee’s change in status from Employee to Consultant or
from an Employee whose customary employment is 20 hours or more per week to an
Employee whose

 

1

--------------------------------------------------------------------------------


 

customary employment is fewer than 20 hours per week, vesting of the Option
shall continue only to the extent determined by the Administrator as of such
change in status.

 

In the event of termination of the Grantee’s Continuous Service for Cause, the
Grantee’s right to exercise the Option shall terminate concurrently with the
termination of the Grantee’s Continuous Service, except as otherwise determined
by the Administrator.

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, and the Option Agreement.

 

 

Digirad Corporation,
a Delaware corporation

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES
HEREUNDER).  THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
NOTICE, THE OPTION AGREEMENT, OR THE PLAN SHALL CONFER UPON THE GRANTEE ANY
RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF THE GRANTEE’S CONTINUOUS
SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT
OF THE COMPANY OR RELATED ENTITY TO WHICH THE GRANTEE PROVIDES SERVICES TO
TERMINATE THE GRANTEE’S CONTINUOUS SERVICE, WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT NOTICE.  THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS
AT WILL.

 

The Grantee acknowledges receipt of a copy of the Plan and the Option Agreement,
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts the Option subject to all of the terms and provisions hereof
and thereof.  The Grantee has reviewed this Notice, the Plan, and the Option
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Notice, and fully understands all provisions of
this Notice, the Plan and the Option Agreement.  The Grantee hereby agrees that
all questions of interpretation and administration relating to this Notice, the
Plan and the Option Agreement shall be resolved by the Administrator in
accordance with Section 13 of the Option Agreement.  The Grantee further agrees
to the venue selection and waiver of a jury trial in accordance with Section 14
of the Option Agreement.  The Grantee further agrees to notify the Company upon
any change in the residence address indicated in this Notice.

 

Dated:

 

 

Signed:

 

 

 

 

Grantee

 

 

2

--------------------------------------------------------------------------------


 

Award Number:                           

 

 

DIGIRAD CORPORATION 2004 STOCK INCENTIVE PLAN

 

STOCK OPTION AWARD AGREEMENT

 


1.                                       GRANT OF OPTION.  DIGIRAD CORPORATION,
A DELAWARE CORPORATION (THE “COMPANY”), HEREBY GRANTS TO THE GRANTEE (THE
“GRANTEE”) NAMED IN THE NOTICE OF STOCK OPTION AWARD (THE “NOTICE”), AN OPTION
(THE “OPTION”) TO PURCHASE THE TOTAL NUMBER OF SHARES OF COMMON STOCK SUBJECT TO
THE OPTION (THE “SHARES”) SET FORTH IN THE NOTICE, AT THE EXERCISE PRICE PER
SHARE SET FORTH IN THE NOTICE (THE “EXERCISE PRICE”) SUBJECT TO THE TERMS AND
PROVISIONS OF THE NOTICE, THIS STOCK OPTION AWARD AGREEMENT (THE “OPTION
AGREEMENT”) AND THE COMPANY’S 2004 STOCK INCENTIVE PLAN, AS AMENDED FROM TIME TO
TIME (THE “PLAN”), WHICH ARE INCORPORATED HEREIN BY REFERENCE.  UNLESS OTHERWISE
DEFINED HEREIN, THE TERMS DEFINED IN THE PLAN SHALL HAVE THE SAME DEFINED
MEANINGS IN THIS OPTION AGREEMENT.


 

The Option is intended to qualify as a Non-Qualified Stock Option and not as an
Incentive Stock Option as defined in Section 422 of the Code.

 


2.                                       EXERCISE OF OPTION.


 


(A)                                  RIGHT TO EXERCISE.  THE OPTION SHALL BE
EXERCISABLE DURING ITS TERM IN ACCORDANCE WITH THE VESTING SCHEDULE SET OUT IN
THE NOTICE AND WITH THE APPLICABLE PROVISIONS OF THE PLAN AND THIS OPTION
AGREEMENT.  THE OPTION SHALL BE SUBJECT TO THE PROVISIONS OF SECTION 11 OF THE
PLAN RELATING TO THE EXERCISABILITY OR TERMINATION OF THE OPTION IN THE EVENT OF
A CORPORATE TRANSACTION OR CHANGE IN CONTROL.  THE GRANTEE SHALL BE SUBJECT TO
REASONABLE LIMITATIONS ON THE NUMBER OF REQUESTED EXERCISES DURING ANY MONTHLY
OR WEEKLY PERIOD AS DETERMINED BY THE ADMINISTRATOR.  IN NO EVENT SHALL THE
COMPANY ISSUE FRACTIONAL SHARES.


 


(B)                                 METHOD OF EXERCISE.  THE OPTION SHALL BE
EXERCISABLE BY DELIVERY OF AN EXERCISE NOTICE (A FORM OF WHICH IS ATTACHED AS
EXHIBIT A) OR BY SUCH OTHER PROCEDURE AS SPECIFIED FROM TIME TO TIME BY THE
ADMINISTRATOR WHICH SHALL STATE THE ELECTION TO EXERCISE THE OPTION, THE WHOLE
NUMBER OF SHARES IN RESPECT OF WHICH THE OPTION IS BEING EXERCISED, AND SUCH
OTHER PROVISIONS AS MAY BE REQUIRED BY THE ADMINISTRATOR.  THE EXERCISE NOTICE
SHALL BE DELIVERED IN PERSON, BY CERTIFIED MAIL, OR BY SUCH OTHER METHOD
(INCLUDING ELECTRONIC TRANSMISSION) AS DETERMINED FROM TIME TO TIME BY THE
ADMINISTRATOR TO THE COMPANY ACCOMPANIED BY PAYMENT OF THE EXERCISE PRICE.  THE
OPTION SHALL BE DEEMED TO BE EXERCISED UPON RECEIPT BY THE COMPANY OF SUCH
NOTICE ACCOMPANIED BY THE EXERCISE PRICE, WHICH, TO THE EXTENT SELECTED, SHALL
BE DEEMED TO BE SATISFIED BY USE OF THE BROKER-DEALER SALE AND REMITTANCE
PROCEDURE TO PAY THE EXERCISE PRICE PROVIDED IN SECTION 3(D), BELOW.


 


(C)                                  TAXES.  NO SHARES WILL BE DELIVERED TO THE
GRANTEE OR OTHER PERSON PURSUANT TO THE EXERCISE OF THE OPTION UNTIL THE GRANTEE
OR OTHER PERSON HAS MADE ARRANGEMENTS ACCEPTABLE TO THE ADMINISTRATOR FOR THE
SATISFACTION OF APPLICABLE INCOME TAX AND EMPLOYMENT TAX WITHHOLDING
OBLIGATIONS, INCLUDING, WITHOUT LIMITATION, SUCH OTHER TAX OBLIGATIONS OF THE
GRANTEE INCIDENT TO THE RECEIPT OF SHARES.  UPON EXERCISE OF THE OPTION, THE
COMPANY OR THE GRANTEE’S EMPLOYER MAY OFFSET OR WITHHOLD (FROM ANY AMOUNT OWED
BY THE COMPANY OR THE GRANTEE’S


 


1

--------------------------------------------------------------------------------



 


EMPLOYER TO THE GRANTEE) OR COLLECT FROM THE GRANTEE OR OTHER PERSON AN AMOUNT
SUFFICIENT TO SATISFY SUCH TAX WITHHOLDING OBLIGATIONS.


 


3.                                       METHOD OF PAYMENT.  PAYMENT OF THE
EXERCISE PRICE SHALL BE MADE BY ANY OF THE FOLLOWING, OR A COMBINATION THEREOF,
AT THE ELECTION OF THE GRANTEE; PROVIDED, HOWEVER, THAT SUCH EXERCISE METHOD
DOES NOT THEN VIOLATE ANY APPLICABLE LAW AND, PROVIDED FURTHER, THAT THE PORTION
OF THE EXERCISE PRICE EQUAL TO THE PAR VALUE OF THE SHARES MUST BE PAID IN CASH
OR OTHER LEGAL CONSIDERATION PERMITTED BY THE DELAWARE GENERAL CORPORATION LAW:


 


(A)                                  CASH;


 


(B)                                 CHECK;


 


(C)                                  SURRENDER OF SHARES OR DELIVERY OF A
PROPERLY EXECUTED FORM OF ATTESTATION OF OWNERSHIP OF SHARES AS THE
ADMINISTRATOR MAY REQUIRE WHICH HAVE A FAIR MARKET VALUE ON THE DATE OF
SURRENDER OR ATTESTATION EQUAL TO THE AGGREGATE EXERCISE PRICE OF THE SHARES AS
TO WHICH THE OPTION IS BEING EXERCISED, PROVIDED, HOWEVER, THAT SHARES ACQUIRED
UNDER THE PLAN OR ANY OTHER EQUITY COMPENSATION PLAN OR AGREEMENT OF THE COMPANY
MUST HAVE BEEN HELD BY THE GRANTEE FOR A PERIOD OF MORE THAN SIX (6) MONTHS (AND
NOT USED FOR ANOTHER AWARD EXERCISE BY ATTESTATION DURING SUCH PERIOD); OR


 


(D)                                 PAYMENT THROUGH A BROKER-DEALER SALE AND
REMITTANCE PROCEDURE PURSUANT TO WHICH THE GRANTEE (I) SHALL PROVIDE WRITTEN
INSTRUCTIONS TO A COMPANY-DESIGNATED BROKERAGE FIRM TO EFFECT THE IMMEDIATE SALE
OF SOME OR ALL OF THE PURCHASED SHARES AND REMIT TO THE COMPANY SUFFICIENT FUNDS
TO COVER THE AGGREGATE EXERCISE PRICE PAYABLE FOR THE PURCHASED SHARES AND (II)
SHALL PROVIDE WRITTEN DIRECTIVES TO THE COMPANY TO DELIVER THE CERTIFICATES FOR
THE PURCHASED SHARES DIRECTLY TO SUCH BROKERAGE FIRM IN ORDER TO COMPLETE THE
SALE TRANSACTION.


 


4.                                       RESTRICTIONS ON EXERCISE.  THE OPTION
MAY NOT BE EXERCISED IF THE ISSUANCE OF THE SHARES SUBJECT TO THE OPTION UPON
SUCH EXERCISE WOULD CONSTITUTE A VIOLATION OF ANY APPLICABLE LAWS.  IF THE
EXERCISE OF THE OPTION WITHIN THE APPLICABLE TIME PERIODS SET FORTH IN
SECTION 6, 7 AND 8 OF THIS OPTION AGREEMENT IS PREVENTED BY THE PROVISIONS OF
THIS SECTION 5, THE OPTION SHALL REMAIN EXERCISABLE UNTIL ONE (1) MONTH AFTER
THE DATE THE GRANTEE IS NOTIFIED BY THE COMPANY THAT THE OPTION IS EXERCISABLE,
BUT IN ANY EVENT NO LATER THAN THE EXPIRATION DATE SET FORTH IN THE NOTICE.


 


5.                                       TERMINATION OR CHANGE OF CONTINUOUS
SERVICE.  IN THE EVENT THE GRANTEE’S CONTINUOUS SERVICE TERMINATES, OTHER THAN
FOR CAUSE, THE GRANTEE MAY, BUT ONLY DURING THE POST-TERMINATION EXERCISE
PERIOD, EXERCISE THE PORTION OF THE OPTION THAT WAS VESTED AT THE DATE OF SUCH
TERMINATION (THE “TERMINATION DATE”).  THE POST-TERMINATION EXERCISE PERIOD
SHALL COMMENCE ON THE TERMINATION DATE.  IN THE EVENT OF TERMINATION OF THE
GRANTEE’S CONTINUOUS SERVICE FOR CAUSE, THE GRANTEE’S RIGHT TO EXERCISE THE
OPTION SHALL, EXCEPT AS OTHERWISE DETERMINED BY THE ADMINISTRATOR, TERMINATE
CONCURRENTLY WITH THE TERMINATION OF THE GRANTEE’S CONTINUOUS SERVICE (ALSO THE
“TERMINATION DATE”).  IN NO EVENT, HOWEVER, SHALL THE OPTION BE EXERCISED LATER
THAN THE EXPIRATION DATE SET FORTH IN THE NOTICE.  IN THE EVENT OF THE GRANTEE’S
CHANGE IN STATUS FROM EMPLOYEE, DIRECTOR OR CONSULTANT TO ANY OTHER STATUS OF
EMPLOYEE, DIRECTOR OR CONSULTANT, THE OPTION SHALL REMAIN IN EFFECT.  IN THE
EVENT OF THE GRANTEE’S CHANGE IN

 

2

--------------------------------------------------------------------------------



 


STATUS FROM EMPLOYEE TO DIRECTOR OR CONSULTANT, VESTING OF THE OPTION SHALL
CONTINUE ONLY TO THE EXTENT DETERMINED BY THE ADMINISTRATOR AS OF SUCH CHANGE IN
STATUS.  EXCEPT AS PROVIDED IN SECTIONS 6 AND 7 BELOW, TO THE EXTENT THAT THE
OPTION WAS UNVESTED ON THE TERMINATION DATE, OR IF THE GRANTEE DOES NOT EXERCISE
THE VESTED PORTION OF THE OPTION WITHIN THE POST-TERMINATION EXERCISE PERIOD,
THE OPTION SHALL TERMINATE.


 


6.                                       DISABILITY OF GRANTEE.  IN THE EVENT
THE GRANTEE’S CONTINUOUS SERVICE TERMINATES AS A RESULT OF HIS OR HER
DISABILITY, THE GRANTEE MAY, BUT ONLY WITHIN TWELVE (12) MONTHS COMMENCING ON
THE TERMINATION DATE (BUT IN NO EVENT LATER THAN THE EXPIRATION DATE), EXERCISE
THE PORTION OF THE OPTION THAT WAS VESTED ON THE TERMINATION DATE.  TO THE
EXTENT THAT THE OPTION WAS UNVESTED ON THE TERMINATION DATE, OR IF THE GRANTEE
DOES NOT EXERCISE THE VESTED PORTION OF THE OPTION WITHIN THE TIME SPECIFIED
HEREIN, THE OPTION SHALL TERMINATE.


 


7.                                       DEATH OF GRANTEE.  IN THE EVENT OF THE
TERMINATION OF THE GRANTEE’S CONTINUOUS SERVICE AS A RESULT OF HIS OR HER DEATH,
OR IN THE EVENT OF THE GRANTEE’S DEATH DURING THE POST-TERMINATION EXERCISE
PERIOD OR DURING THE TWELVE (12) MONTH PERIOD FOLLOWING THE GRANTEE’S
TERMINATION OF CONTINUOUS SERVICE AS A RESULT OF HIS OR HER DISABILITY, THE
PERSON WHO ACQUIRED THE RIGHT TO EXERCISE THE OPTION PURSUANT TO SECTION 8 MAY
EXERCISE THE PORTION OF THE OPTION THAT WAS VESTED AT THE DATE OF TERMINATION
WITHIN TWELVE (12) MONTHS COMMENCING ON THE DATE OF DEATH (BUT IN NO EVENT LATER
THAN THE EXPIRATION DATE).  TO THE EXTENT THAT THE OPTION WAS UNVESTED ON THE
DATE OF DEATH, OR IF THE VESTED PORTION OF THE OPTION IS NOT EXERCISED WITHIN
THE TIME SPECIFIED HEREIN, THE OPTION SHALL TERMINATE.


 


8.                                       TRANSFERABILITY OF OPTION.  THE OPTION
MAY NOT BE TRANSFERRED IN ANY MANNER OTHER THAN BY WILL OR BY THE LAWS OF
DESCENT AND DISTRIBUTION, PROVIDED, HOWEVER, THAT THE OPTION MAY BE TRANSFERRED
DURING THE LIFETIME OF THE GRANTEE TO THE EXTENT AND IN THE MANNER AUTHORIZED BY
THE ADMINISTRATOR.  NOTWITHSTANDING THE FOREGOING, THE GRANTEE MAY DESIGNATE ONE
OR MORE BENEFICIARIES OF THE GRANTEE’S OPTION IN THE EVENT OF THE GRANTEE’S
DEATH ON A BENEFICIARY DESIGNATION FORM PROVIDED BY THE ADMINISTRATOR. 
FOLLOWING THE DEATH OF THE GRANTEE, THE OPTION, TO THE EXTENT PROVIDED IN
SECTION 7, MAY BE EXERCISED (A) BY THE PERSON OR PERSONS DESIGNATED UNDER THE
DECEASED GRANTEE’S BENEFICIARY DESIGNATION OR (B) IN THE ABSENCE OF AN
EFFECTIVELY DESIGNATED BENEFICIARY, BY THE GRANTEE’S LEGAL REPRESENTATIVE OR BY
ANY PERSON EMPOWERED TO DO SO UNDER THE DECEASED GRANTEE’S WILL OR UNDER THE
THEN APPLICABLE LAWS OF DESCENT AND DISTRIBUTION.  THE TERMS OF THE OPTION SHALL
BE BINDING UPON THE EXECUTORS, ADMINISTRATORS, HEIRS, SUCCESSORS AND TRANSFEREES
OF THE GRANTEE.


 


9.                                       TERM OF OPTION.  THE OPTION MUST BE
EXERCISED NO LATER THAN THE EXPIRATION DATE SET FORTH IN THE NOTICE OR SUCH
EARLIER DATE AS OTHERWISE PROVIDED HEREIN.  AFTER THE EXPIRATION DATE OR SUCH
EARLIER DATE, THE OPTION SHALL BE OF NO FURTHER FORCE OR EFFECT AND MAY NOT BE
EXERCISED.


 


10.                                 TAX CONSEQUENCES.  SET FORTH BELOW IS A
BRIEF SUMMARY AS OF THE DATE OF THIS OPTION AGREEMENT OF SOME OF THE FEDERAL TAX
CONSEQUENCES OF EXERCISE OF THE OPTION AND DISPOSITION OF THE SHARES.  THIS
SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT
TO CHANGE.  THE GRANTEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THE
OPTION OR DISPOSING OF THE SHARES.

 

3

--------------------------------------------------------------------------------


 


(A)                                  EXERCISE OF NON-QUALIFIED STOCK OPTION.  ON
EXERCISE OF A NON-QUALIFIED STOCK OPTION, THE GRANTEE WILL BE TREATED AS HAVING
RECEIVED COMPENSATION INCOME (TAXABLE AT ORDINARY INCOME TAX RATES) EQUAL TO THE
EXCESS, IF ANY, OF THE FAIR MARKET VALUE OF THE SHARES ON THE DATE OF EXERCISE
OVER THE EXERCISE PRICE.  IF THE GRANTEE IS AN EMPLOYEE OR A FORMER EMPLOYEE,
THE COMPANY WILL BE REQUIRED TO WITHHOLD FROM THE GRANTEE’S COMPENSATION OR
COLLECT FROM THE GRANTEE AND PAY TO THE APPLICABLE TAXING AUTHORITIES AN AMOUNT
IN CASH EQUAL TO A PERCENTAGE OF THIS COMPENSATION INCOME AT THE TIME OF
EXERCISE, AND MAY REFUSE TO HONOR THE EXERCISE AND REFUSE TO DELIVER SHARES IF
SUCH WITHHOLDING AMOUNTS ARE NOT DELIVERED AT THE TIME OF EXERCISE.


 


(B)                                 DISPOSITION OF SHARES.  IN THE CASE OF A
NON-QUALIFIED STOCK OPTION, IF SHARES ARE HELD FOR MORE THAN ONE YEAR, ANY GAIN
REALIZED ON DISPOSITION OF THE SHARES WILL BE TREATED AS LONG-TERM CAPITAL GAIN
FOR FEDERAL INCOME TAX PURPOSES.


 


11.                                 ENTIRE AGREEMENT: GOVERNING LAW.  THE
NOTICE, THE PLAN AND THIS OPTION AGREEMENT CONSTITUTE THE ENTIRE AGREEMENT OF
THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE IN THEIR
ENTIRETY ALL PRIOR UNDERTAKINGS AND AGREEMENTS OF THE COMPANY AND THE GRANTEE
WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND MAY NOT BE MODIFIED ADVERSELY TO
THE GRANTEE’S INTEREST EXCEPT BY MEANS OF A WRITING SIGNED BY THE COMPANY AND
THE GRANTEE.  NOTHING IN THE NOTICE, THE PLAN AND THIS OPTION AGREEMENT (EXCEPT
AS EXPRESSLY PROVIDED THEREIN) IS INTENDED TO CONFER ANY RIGHTS OR REMEDIES ON
ANY PERSONS OTHER THAN THE PARTIES.  THE NOTICE, THE PLAN AND THIS OPTION
AGREEMENT ARE TO BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF CALIFORNIA WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW RULE
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE
INTERNAL LAWS OF THE STATE OF CALIFORNIA TO THE RIGHTS AND DUTIES OF THE
PARTIES.  SHOULD ANY PROVISION OF THE NOTICE, THE PLAN OR THIS OPTION AGREEMENT
BE DETERMINED TO BE ILLEGAL OR UNENFORCEABLE, SUCH PROVISION SHALL BE ENFORCED
TO THE FULLEST EXTENT ALLOWED BY LAW AND THE OTHER PROVISIONS SHALL NEVERTHELESS
REMAIN EFFECTIVE AND SHALL REMAIN ENFORCEABLE.


 


12.                                 CONSTRUCTION.  THE CAPTIONS USED IN THE
NOTICE AND THIS OPTION AGREEMENT ARE INSERTED FOR CONVENIENCE AND SHALL NOT BE
DEEMED A PART OF THE OPTION FOR CONSTRUCTION OR INTERPRETATION.  EXCEPT WHEN
OTHERWISE INDICATED BY THE CONTEXT, THE SINGULAR SHALL INCLUDE THE PLURAL AND
THE PLURAL SHALL INCLUDE THE SINGULAR.  USE OF THE TERM “OR” IS NOT INTENDED TO
BE EXCLUSIVE, UNLESS THE CONTEXT CLEARLY REQUIRES OTHERWISE.


 


13.                                 ADMINISTRATION AND INTERPRETATION.  ANY
QUESTION OR DISPUTE REGARDING THE ADMINISTRATION OR INTERPRETATION OF THE
NOTICE, THE PLAN OR THIS OPTION AGREEMENT SHALL BE SUBMITTED BY THE GRANTEE OR
BY THE COMPANY TO THE ADMINISTRATOR.  THE RESOLUTION OF SUCH QUESTION OR DISPUTE
BY THE ADMINISTRATOR SHALL BE FINAL AND BINDING ON ALL PERSONS.


 


14.                                 VENUE AND WAIVER OF JURY TRIAL.  THE
COMPANY, THE GRANTEE, AND THE GRANTEE’S ASSIGNEES PURSUANT TO SECTION 8 (THE
“PARTIES”) AGREE THAT ANY SUIT, ACTION, OR PROCEEDING ARISING OUT OF OR RELATING
TO THE NOTICE, THE PLAN OR THIS OPTION AGREEMENT SHALL BE BROUGHT IN THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF CALIFORNIA (OR SHOULD SUCH
COURT LACK JURISDICTION TO HEAR SUCH ACTION, SUIT OR PROCEEDING, IN A CALIFORNIA
STATE COURT IN THE COUNTY OF SAN DIEGO) AND THAT THE PARTIES SHALL SUBMIT TO THE
JURISDICTION OF SUCH COURT.  THE PARTIES IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION THE PARTY MAY HAVE TO THE LAYING OF VENUE
FOR

 

4

--------------------------------------------------------------------------------


 


ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH COURT.  THE PARTIES ALSO
EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH
SUIT, ACTION OR PROCEEDING.  IF ANY ONE OR MORE PROVISIONS OF THIS SECTION 14
SHALL FOR ANY REASON BE HELD INVALID OR UNENFORCEABLE, IT IS THE SPECIFIC INTENT
OF THE PARTIES THAT SUCH PROVISIONS SHALL BE MODIFIED TO THE MINIMUM EXTENT
NECESSARY TO MAKE IT OR ITS APPLICATION VALID AND ENFORCEABLE.


 


15.                                 NOTICES.  ANY NOTICE REQUIRED OR PERMITTED
HEREUNDER SHALL BE GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN UPON
PERSONAL DELIVERY, UPON DEPOSIT FOR DELIVERY BY AN INTERNATIONALLY RECOGNIZED
EXPRESS MAIL COURIER SERVICE OR UPON DEPOSIT IN THE UNITED STATES MAIL BY
CERTIFIED MAIL (IF THE PARTIES ARE WITHIN THE UNITED STATES), WITH POSTAGE AND
FEES PREPAID, ADDRESSED TO THE OTHER PARTY AT ITS ADDRESS AS SHOWN IN THESE
INSTRUMENTS, OR TO SUCH OTHER ADDRESS AS SUCH PARTY MAY DESIGNATE IN WRITING
FROM TIME TO TIME TO THE OTHER PARTY.


 

END OF AGREEMENT

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DIGIRAD CORPORATION 2004 STOCK INCENTIVE PLAN

 

EXERCISE NOTICE

 

Digirad Corporation
13950 Stowe Drive
Poway, California 92064-8803

Attention: Secretary

 

1.                                       Exercise of Option.  Effective as of
today,                             ,       the undersigned (the “Grantee”)
hereby elects to exercise the Grantee’s option to purchase                    
shares of the Common Stock (the “Shares”) of Digirad Corporation (the “Company”)
under and pursuant to the Company’s 2004 Stock Incentive Plan, as amended from
time to time (the “Plan”) and the Non-Qualified Stock Option Award Agreement
(the “Option Agreement”) and Notice of Stock Option Award (the “Notice”) dated
                          ,               .  Unless otherwise defined herein,
the terms defined in the Plan shall have the same defined meanings in this
Exercise Notice.

 

2.                                       Representations of the Grantee.  The
Grantee acknowledges that the Grantee has received, read and understood the
Notice, the Plan and the Option Agreement and agrees to abide by and be bound by
their terms and conditions.

 

3.                                       Rights as Stockholder.  Until the stock
certificate evidencing such Shares is issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to the Shares, notwithstanding the exercise
of the Option.  The Company shall issue (or cause to be issued) such stock
certificate promptly after the Option is exercised.  No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
stock certificate is issued, except as provided in Section 10 of the Plan.

 

4.                                       Delivery of Payment.  The Grantee
herewith delivers to the Company the full Exercise Price for the Shares, which,
to the extent selected, shall be deemed to be satisfied by use of the
broker-dealer sale and remittance procedure to pay the Exercise Price provided
in Section 3(d) of the Option Agreement.

 

5.                                       Tax Consultation.  The Grantee
understands that the Grantee may suffer adverse tax consequences as a result of
the Grantee’s purchase or disposition of the Shares.  The Grantee represents
that the Grantee has consulted with any tax consultants the Grantee deems
advisable in connection with the purchase or disposition of the Shares and that
the Grantee is not relying on the Company for any tax advice.

 

6.                                       Taxes.  The Grantee agrees to satisfy
all applicable foreign, federal, state and local income and employment tax
withholding obligations and herewith delivers to the Company the full amount of
such obligations or has made arrangements acceptable to the Company to satisfy
such obligations.

 

1

--------------------------------------------------------------------------------


 

7.                                       Successors and Assigns.  The Company
may assign any of its rights under this Exercise Notice to single or multiple
assignees, and this agreement shall inure to the benefit of the successors and
assigns of the Company.  This Exercise Notice shall be binding upon the Grantee
and his or her heirs, executors, administrators, successors and assigns.

 

8.                                       Construction.  The captions used in
this Exercise Notice are inserted for convenience and shall not be deemed a part
of this agreement for construction or interpretation.  Except when otherwise
indicated by the context, the singular shall include the plural and the plural
shall include the singular.  Use of the term “or” is not intended to be
exclusive, unless the context clearly requires otherwise.

 

9.                                       Administration and Interpretation.  The
Grantee hereby agrees that any question or dispute regarding the administration
or interpretation of this Exercise Notice shall be submitted by the Grantee or
by the Company to the Administrator.  The resolution of such question or dispute
by the Administrator shall be final and binding on all persons.

 

10.                                 Governing Law; Severability.  This Exercise
Notice is to be construed in accordance with and governed by the internal laws
of the State of California without giving effect to any choice of law rule that
would cause the application of the laws of any jurisdiction other than the
internal laws of the State of California to the rights and duties of the
parties.  Should any provision of this Exercise Notice be determined by a court
of law to be illegal or unenforceable, such provision shall be enforced to the
fullest extent allowed by law and the other provisions shall nevertheless remain
effective and shall remain enforceable.

 

11.                                 Notices.  Any notice required or permitted
hereunder shall be given in writing and shall be deemed effectively given upon
personal delivery, upon deposit for delivery by an internationally recognized
express mail courier service or upon deposit in the United States mail by
certified mail (if the parties are within the United States), with postage and
fees prepaid, addressed to the other party at its address as shown below beneath
its signature, or to such other address as such party may designate in writing
from time to time to the other party.

 

12.                                 Further Instruments.  The parties agree to
execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this agreement.

 

13.                                 Entire Agreement.  The Notice, the Plan and
the Option Agreement are incorporated herein by reference and together with this
Exercise Notice constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee.  Nothing in the
Notice, the Plan, the Option Agreement and this Exercise Notice (except as
expressly provided therein) is intended to confer any rights or remedies on any
persons other than the parties.

 

2

--------------------------------------------------------------------------------


 

Submitted by:

Accepted by:

 

 

GRANTEE:

DIGIRAD CORPORATION

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

(Signature)

 

 

 

Address:

Address:

 

 

 

 

13950 Stowe Drive

 

 

Poway, California 92064-8803

 

3

--------------------------------------------------------------------------------

 